PER CURIAM.
Appellant seeks review of an order denying his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the order to the extent that it denies a claim allegedly based upon newly discovered evidence that another has confessed to the offenses of which appellant had been convicted.
Appellant claimed in his motion that he had recently obtained written statements from another individual, confessing to the offenses of which appellant had been convicted. Copies of those statements, as well as others appearing to corroborate them, were attached to the motion. One of the confessions recites that the individual making it would not have come forward earlier. If true, the confessions would appear to exonerate appellant.
The trial court denied relief on the ground that the claim had been raised in a previous motion for postconviction relief, which had been denied. However, our review of the prior motion does not support such a reading.
We conclude that the motion is facially sufficient as to the newly discovered evidence claim, and that the portions of the record attached to the order do not establish conclusively that appellant is not entitled to relief. Accordingly, we reverse and remand for further proceedings as to that claim only. In all other respects, the order denying relief is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.